       Case 6:19-bk-20850-WJ Doc 10 Filed 01/02/20 Entered 01/02/20 14:06:11                                           Desc
                            od13i-Ord/Ntc Dism Ch13 Page 1 of 1
FORM CACB van161−od13i
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                        3420 Twelfth Street, Riverside, CA 92501−3819

                      ORDER AND NOTICE OF DISMISSAL
        ARISING FROM CHAPTER 13 STATUS CONFERENCE [11 U.S.C. § 109(g)]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 6:19−bk−20850−WJ
    Mary Gayle Tuff
    aka Dallas Tuff, aka Mary Gayle Tuff                                     CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−8341
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 1/2/20


    Address:
    4131 Forest Highlands Circle
    Corona, CA 92883


Pursuant to the court's findings and conclusions made at the status conference in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed;
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law; and
(3) pursuant to Bankruptcy Code Sections 109(g), debtor is prohibited from filing any new bankruptcy petition within 180 days
    of the date of entry of this order.




                                                                                  BY THE COURT,
Dated: January 2, 2020                                                            Wayne E. Johnson
                                                                                  United States Bankruptcy Judge




Form van161−od13i Rev. 06/2017                                                                                          10 − 1 / YG1
